As filed with the Securities and Exchange Commission on November 6, 2008 Registration No.333-153133 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF ————— Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) ————— Nevada 2836 59-2262718 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) ————— 25 Health Sciences Drive, Suite 113 Stony Brook, New York11790 (631) 444-6862 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James A. Hayward, Ph.D., Sc.D., Chief Executive Officer Applied DNA Sciences, Inc. 25 Health Sciences Drive, Suite 113 Stony Brook, New York11790 (631) 444- 6370 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: ————— Merrill Kraines, Esq. Fulbright & Jaworski L.L.P. 666 Fifth Avenue New York, New York10103 Telephone: Facsimile: ————— Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement is declared effective. ————— If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ ————— The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. EXPLANATORY NOTE This Amendment No.1 to the Registration Statement on FormS-1 (File
